DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 2 , 8-11 and 15 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the term “the user”; however, there is insufficient antecedent basis for the above term in the claim. Accordingly, claim 2 is ambiguous.
	Regarding claims 8-11, claim 8 recites the term “the student”; however, it is unclear whether this term is referring to the term “user”, as recited in lines 4-5 of the claim. Particularly, there is no sufficient antecedent basis for the term in the claim.  Consequently, claims 8-11 are ambiguous.
	Similarly, claim 15 recites the term “the user”; however, there is insufficient antecedent basis for the above term in the claim. Accordingly, claim 15 is ambiguous.
	 



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-4, 6-10 and 12-16 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Pope 2015/0135108. 
Regarding claim 1, Pope teaches the following claimed limitations: a typing training system, comprising: a keypad having a plurality of keys; a fingerprint recognition sensor for each of the keys of the keypad wherein each fingerprint recognition sensor senses a press of a key of the keypad by a particular finger of a user ([0649]; [0651] to [0653]; [0670]; also FIG 32Q to FIG 32S: e.g. a system for training a user techniques, such as typing; wherein the system comprises a computing device with at least a virtual keypad; and wherein each button of the keypad comprises a fingerprint sensor for identifying the particular finger used to press the button); and a display that generates a typing training user interface, the display showing a message when a key of the keypad is pressed by a wrong finger of the user ([0651]; [0671] to [0673]; also FIG 32Q to FIG 32S: e.g. the computing device already implements a display interface, and thereby it displays to the user a textual and/or graphical result regarding the user’s performance; such as indicating whether the user has used the incorrect finger to press a given button, etc.).
	Pope teaches the claimed limitations as discussed above per claim 1. Pope further teaches:  
	Regarding claim 2, the keypad has a processor that analyzes the signals from the fingerprint recognition sensors and determines if the wrong finger of the student is being used to press a key ([0670] to [0673]: e.g. the keypad already coupled to a processor; and wherein the processor analyzes sensor data received from the fingerprint sensors to determine whether a correct/incorrect finger is used to press a key/button);
	Regarding claim 3, wherein the keypad is one of a QWERTY keyboard, a keyboard without visual key indicators, a virtual keyboard on a touchscreen device, a Dvorak modified keyboard, a numeric keypad, a 10 digit numeric keypad and an electric typewriter ([0649]; also FIG 32Q to FIG 32S: e.g. the keypad implemented encompasses one or more of QWERTY keyboard, a virtual keyboard on a touchscreen device, etc.); 
Regarding claim 4, wherein the processor is integrated into the keypad (FIG 32Q to FIG 32S: e.g. the touch screen interface already indicates that the processor is integrated into the keypad);
Regarding claim 6, the system further comprises a computing device having the keypad and the display ([0143]; also FIG 32Q: e.g. the system already involves a computing device, such as an iPhone®, a tablet computer, etc., and wherein it has the keypad and the display); 
Regarding claim 7, wherein the computing device further comprises an application executed by a processor of the computing device that analyzes the signals from the fingerprint recognition sensor and determines if the wrong finger of the user is e.g. the computing device already executes, via its processor, an application or software that analyzes sensor data received from the fingerprint sensors; and thereby determines whether a correct finger is used to press a given key/button, etc.).  
Regarding claim 8, Pope teaches the following claimed limitations: keypad, comprising: a plurality of keys; a fingerprint recognition sensor for each of the keys of the keypad wherein each fingerprint recognition sensor senses a press of a key of the keypad by a particular finger of a user ([0649]; [0651] to [0653]; [0670]; also FIG 32Q to FIG 32S: e.g. a system for training a user, such as typing; and wherein the system comprises a computing device with at least a virtual keypad; and wherein each button of the keypad comprises a fingerprint sensor for identifying a particular finger used to press the button); a processor that receives the signals from the fingerprint recognition sensors and analyzes the signals from the fingerprint recognition sensors and determines if the wrong finger of the user/student is being used to press a key ([0651]; [0671] to [0673]; also FIG 32Q to FIG 32S: e.g. the computing device already implements a display interface and a processor; and thereby it displays to the user a textual and/or graphical result regarding the user’s performance; such as indicating whether the user has used the incorrect finger to press a given button, etc.).
Pope teaches the claimed limitations as discussed above per claim 8. Pope further teaches: 
Regarding claim 9, the keypad is one of a QWERTY keyboard, a keyboard without visual key indicators, a virtual keyboard on a touchscreen, a Dvorak modified keyboard, a numeric keypad, a 10 digit numeric keypad and an electric typewriter e.g. the keypad implemented encompasses one or more of QWERTY keyboard, a virtual keyboard on a touchscreen device, etc.); 
Regarding claim 10, the processor is integrated into the keypad (FIG 32Q to FIG 32S: e.g. the touch screen interface already indicates that the processor is integrated into the keypad).
Regarding claim 12, Pope teaches the following claimed limitations: a computerized method for typing training, comprising: receiving a key press from a keypad; sensing, by a hardware fingerprint recognition sensor the key press by a particular finger of a user; determining if the key was pressed by a wrong finger of the user ([0649]; [0651] to [0653]; [0670]; also FIG 32Q to FIG 32S: e.g. a system for training a user typing; wherein the system comprises a computing device with at least a virtual keypad; and wherein each button of the keypad comprises a fingerprint sensor for identifying a particular finger used to press the button); and notifying the user when the wrong finger of the user pressed the key ([0651]; [0671] to [0673]; also FIG 32Q to FIG 32S: e.g. the computing device already implements a display interface, and thereby it displays to the user a textual and/or graphical information; such as an indication that the user has used the incorrect finger to press a given button, etc.).
Pope teaches the claimed limitations as discussed above per claim 12. Pope further teaches: 
Regarding claim 13, wherein determining if the key was pressed by a wrong finger of the user further comprises analyzing, by a processor in the keypad, the signals from the fingerprint recognition sensor and determines if the wrong finger of the user is being used to press a key ([0670] to [0673]: e.g. the keypad/keyboard is already coupled to a processor; and wherein the processor analyzes sensor data received from the fingerprint sensors to determine whether the correct/incorrect finger is used to press a key/button); 
Regarding claim 14, wherein the keypad is one of a QWERTY keyboard, a keyboard without visual key indicators, a virtual keyboard on a touchscreen, a Dvorak modified keyboard, a numeric keypad, a 10 digit numeric keypad and an electric typewriter ([0649]; also FIG 32Q to FIG 32S: e.g. the keypad implemented encompasses one or more of QWERTY keyboard, a virtual keyboard on a touchscreen device, etc.); 
Regarding claim 15, wherein determining if the key was pressed by a wrong finger of the user further comprises using an application executed by a processor of a computing  device that analyzes the signals from the fingerprint recognition sensor and determines if the wrong finger of the student is being used to press the a key ([00670] to [0673]: e.g. the computing device already executes, via its processor, an application or software that analyzes sensor data received from the fingerprint sensors; and thereby determines whether a correct finger is used to press a given key/button, etc.); 
Regarding claim 16, the system further comprising displaying a message when a key of the keypad is pressed by a wrong finger of the user ([0670] to [0673]: e.g. the computing device already implements a display interface, and thereby it displays a result indicating whether the user has used a correct/incorrect finger to press a particular key/button on the keypad).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 5 and 11 are rejected under 35 U.S.C.103 as being unpatentable over Pope 2015/0135108 in views of Pearson 2004/0075590.
	Regarding each of claims 5 and 11, Pope teaches the claimed limitations as discussed above per claims 1 and 9. 
	Although Pope does not explicitly describe that the processor is housed in a separate device, Pope already suggests that the computing device already incorporates one or more communication interfaces to accommodate an external input device(s), such as a physical keyboard ([0144]).
In addition, Pearson discloses a computer system that comprises a physical keyboard as an input device, wherein a plurality of keys of the keyboard are implemented by placing a transparent top covering that involves a biometric fingerprint scan firmware; and wherein the above keys contain fingerprint sensors ([0023]; [0052]; FIG 3 to FIG 5; and also see claim 3).  
Pope’s system in views of Pearson; for example, by incorporating a physical keyboard that communicates with the computing device, such as a keyboard that involves a fingerprint firmware/application, wherein an integral or a removable transparent top cover is placed on the keys of the keyboard, and wherein the cover comprises fingerprint sensors that correspond to the keys of the keyboard in a similar fashion as that of the virtual keyboard, etc., in order to provide the user with an additional arrangement that creates a more traditional setting for learning typing, so that the user would have a better chance to be more successful in his/her training; thereby making the system more adaptive.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US 10,878,715.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the current clims are directed to obvious modification of the claims in the corresponding patent (US 10,878,715). 
For example, claim 1 of the current application recites features that are similar to the features of claim 1 of the above patent, except that current claim 1 does not positively recite an overlay that is removably placed on the keypad and contains a fingerprint recognition sensor for each of the physical keys of the keypad that lays on top of the keypad.
However, given the implementation of the current claim(s), which require a fingerprint sensor associated with each key of a keypad, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current claimed e.g. the cover can be easily replaced when one or more of the sensors malfunction due to usage) while maintaining the same objective of the claimed invention (e.g. determining whether the user used the correct finger to press a given key on the keypad, etc.). 
Although an exemplary discussion is presented above with respect to claim 1, similar type of analysis applies to the rest of the claims.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715